Citation Nr: 1618785	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  06-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1990 to September 1991, and from February 2003 to November 2004.  She also had the following periods of active duty for training (ACDUTRA) in the Puerto Rico Army National Guard (PRANG):  February 1988 to October 1988, February 1989 to July 1989, October 1989 to February 1990, July 1991 to September 1991, August 26 to August 30, 1996, and September 15 to September 29, 1997.  There is also a computer generated Veteran identification data sheet that reflects that the Veteran served in the Army from June 1975 to September 1975; however, this service has not been verified.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the RO, inter alia, denied the petition to reopen a claim for service connection for a nervous condition.

In June 2006, the Veteran testified during a hearing before RO personnel, and, in February 2008, she testified during a hearing before the undersigned Veterans Law Judge at the RO; transcripts of both hearings are of record.

In October 2008, the Board, inter alia, granted the petition to reopen the claim for service connection for a nervous condition and then denied the claim on its merits.  

The Veteran subsequently appealed the October 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court granted the Joint Motion for Partial Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision as to the denial of service connection for a nervous condition, and remanding the claim to the Board for further proceedings consistent with the Joint Motion. 

In August 2010, the Board, inter alia, remanded the claim for service connection for a psychiatric disability to the RO for further development.  After accomplishing further action, in February 2013, the Remand & Rating Development Team in St. Petersburg, Florida, inter alia, denied the claim (as reflected in a February 2013 supplemental statement of the case (SSOC), and returned the matter to the Board.   

In May 2013, the Board again remanded the claim for service connection  to the RO, them via the Appeals Management Center (AMC) in Washington, DC , for further development.  After accomplishing further action with regard to the claim remaining on appeal, the AMC continued to deny the Veteran's claim for service connection (as reflected in a June 2014 SSOC), and returned this matter to the Board for further appellate consideration.

In August 2014, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  In May 2015, the VHA opinion provider indicated  that she was unable to find sufficient data to support a mental health diagnosis and that a face-to-face evaluation by a psychiatrist was recommended.  

Accordingly, in June 2015, the Board again remanded the claim on appeal to the RO, via the AMC, for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a November 2015 SSOC), and returned the matter to the Board for further appellate consideration. 

The Board notes that is appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim of service connection for an acquired psychiatric disorder remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As detailed in the Board's prior remand, the parties agreed in the October 2009 Joint Motion that the Board must consider the Veteran's complaints of being depressed in service, specifically to include the September 13, 2004 Report of Medical History; September 14, 2004 Report of Medical Assessment; and September 13, 2004 Post Deployment Health Assessment.  The Board had previously found that the October 2012 VA examiner, who also provided the January 2013 addendum opinion, had not clearly considered and discussed all pertinent evidence.  The AOJ obtained a second addendum opinion from this examiner in June 2013.  However, the Board concluded that the VA examiner had still failed to consider all pertinent medical evidence that was identified in the Joint Motion and did not provide a rationale for his opinion.  As a result, in November 2013, the Board found that another VA addendum opinion was required to resolve the claim.

Such addendum opinion was obtained in April 2014.  The VA examiner opined that the current diagnosed depression not otherwise specified was less likely than not incurred in or caused by the claimed in-service injury, event or illness as her in-service self-assessment of depression without showing further symptoms or any mental history to sustain the condition was not a mental health diagnosis.  The examiner further opined that the September 13, 2004 report of depression for the past two weeks was also not enough to consider a diagnosis of depression.

In August 2014, the Board determined that the VA examiner had not sufficiently addressed its requests for an opinion with appropriate consideration of all pertinent evidence of record, to particularly include the Veteran's September 2004 complaints.  The Board sought an opinion from the VHA as to the etiology of the Veteran's claimed acquired psychiatric disorder.  However, in a May 2015 submission, the VHA examiner wrote that there was not sufficient data to support a mental health diagnosis and that a face-to-face evaluation by a psychiatrist was necessary. 

As a result, in June 2015, the Board determined that another VA examination was required to resolve the claim.  

Pursuant to the Board's remand, in November 2015, the Veteran underwent a VA mental disorders examination.  The VA examiner opined that "[t]here is no diagnosis on Axis I.  There is no medical evidence in [the] e-file, CPRS chart or current mental evaluation that fulfill[s] any DSM-V diagnostic criteria at this moment.  No neuropsychiatric condition was found at this time" therefore, the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that following psychiatric evaluation in June 1997, Dr. G.S. determined that there was no current psychiatric diagnosis; and in 2004 and 2006, the Veteran sought psychological and psychiatric evaluation without seeking further "formal" treatment.  The examiner further noted that in 2012, Dr. J.H. diagnosed depression not otherwise specified and opined that current diagnosis was not related to military service.  
,The Board notes the Veteran's contentions, detailed in a January 2016 statement, that her November 2015 VA examination was inadequate.  Specifically, the Veteran wrote that the examination lasted less than 10 minutes and during this time, the examiner complained about personal telephone calls she received, experienced difficulty utilizing the computer to access her medical records and had to request assistance, and asked a few questions but did not present any questions related to her medical condition.  See VA Form 21-4138 received in January 2016.  

The Board's review of the November 2015 VA mental disorders Disability Benefits Questionnaire (DBQ) report reveals that the VA examiner did not sufficiently address each of the Board's opinion requests  with appropriate consideration of all pertinent evidence of record, to particularly include the Veteran's September 13, 2004 Report of Medical History, September 14, 2004 Report of Medical Assessment, September 13, 2004 Post Deployment Health Assessment (noted in the October 2009 Joint Motion for Partial Remand), VA medical records documenting diagnoses of major depressive disorder in October 2000 and March 2002 located in the Virtual VA file.  Although there is no indication in the report that the examination concluded prematurely, as alleged, the DBQ report does reflect that the VA examiner did not consider and discuss all pertinent medical evidence that was identified in the Joint Motion and as provided by the June 2015 remand.  The examiner merely identified that prior psychiatric evaluations determined that the Veteran did not have a current psychiatric disorder and on one occasion, in 2012, the Veteran was diagnosed with depression not otherwise specified.  The November 2015 VA examiner opined that the Veteran "was found without any mental or psychiatric condition" during examination without providing a discussion on whether the 2012 diagnosis had resolved and without reconciling such findings with the conclusions reached in  the January 2013, June 2013, and April 2014 addendum opinion reports.  Additionally, it is not clear from the November 2015 examination report that the examiner reviewed the entire record.  The Board emphasizes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295, 304 (2008): see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claim, and that, regrettably, another remand of this matter to obtain an  adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AOJ should arrange for the Veteran to undergo another VA mental disorders examination by an appropriate mental health professional-preferably,  a psychiatrist or psychologist who has not previously examined her.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

Further, the Veteran's January 2016 statement indicates that she was in receipt of Social Security Administration (SSA) disability benefits for major depressive disorder.  See VA Form 21-4138.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in San Juan, Puerto Rico, and that records from this facility dated through September 2015 are associated with the file; however, more recent records may exist.  See January 2016 VA Form 21-4138; March 2016 Informal Hearing Presentation.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the San Juan VAMC (since September 2015) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. 
§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Request that Social Security Administration furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist herein obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by an appropriate mental health professional-preferably, a  psychiatrist or psychologist who has not previously examined her-to  before-to obtain information as to the nature and etiology of the claimed psychiatric disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the examiner  should clearly identify all psychiatric diagnosis/es currently existing or present at any time pertinent to the current claim (even if currently asymptomatic or resolved).

If the examiner  determines that the Veteran does not meet the diagnostic criteria for any acquired psychiatric disorder, he or she must  reconcile such findings with the determinations of Dr. J. R-H. in the October 2012 examination report as well as the January 2013, June 2013 and April 2014 addendum opinion reports.

For each currently diagnosed acquired psychiatric disorder, the psychiatrist should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset during service, or is otherwise medically- related to the Veteran's military service.  

In so opining, the e examiner must  note review of, and specifically consider and discuss,  the September 13, 2004 Report of Medical History, September 14, 2004 Report of Medical Assessment and September 13, 2004 Post Deployment Health Assessment (noted in the October 2009 Joint Motion for Partial Remand).  

The examiner must  also note review of the other pertinent medical records, such as the June 1997 VA examination report and VA medical records (including diagnoses of major depressive disorder in October 2000 and March 2002 located in the Virtual VA file), as well as, any post-service military clinic records (including those dated in December 21, 2004 and December 27, 2004).

The examiner must also consider and discuss the Veteran's competent lay assertions as to the nature, onset and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so-state and explain why.  

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.  

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to her by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2015).




